IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00474-CV

THERESA ALBRIGHT,
                                                             Appellant
v.

NORTH TEXAS ELECTRODIAGNOSTICS
& REHABILITATION P.A. D/B/A DEFINITIVE
REHAB & PAIN MANAGEMENT,
                                                             Appellee



                            From the 40th District Court
                                Ellis County, Texas
                               Trial Court No. 94720


                           MEMORANDUM OPINION


       Theresa Albright appealed from the trial court’s judgment signed on November

21, 2019. In a letter dated September 4, 2020, this Court notified Appellant that the appeal

was subject to dismissal for want of prosecution if a brief or response showing grounds

for continuing the appeal was not filed within 21 days from the date of the letter. More
than 21 days have passed, and no response has been filed. Accordingly, this appeal is

dismissed. TEX. R. APP. P. 42.3(b).




                                                JOHN E. NEILL
                                                Justice

Before Chief Justice Gray,
Justice Davis, and
Justice Neill
Appeal dismissed
Opinion delivered and filed October 7, 2020
[CV06]




Albright v. North Texas Electrodiagnostics & Rehabilitation                    Page 2